As filed with the Securities and Exchange Commission on March 19, 2015 1933 Act Registration No.33-72424 1940 Act Registration No.811-8194 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No.141 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.142 x (Check appropriate box or boxes.) FINANCIAL INVESTORS TRUST (Exact name of Registrant as Specified in Charter) 1290 Broadway, Suite1100 Denver, CO 80203 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (303) 623-2577 David T. Buhler,Esq., Secretary Financial Investors Trust 1290 Broadway, Suite1100 Denver, CO 80203 (Name and Address of Agent of Service) Copy to: Peter H. Schwartz,Esq. Davis Graham& Stubbs LLP 1550 17thStreet, Suite500 Denver, CO 80202 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Amendment It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) on (date), pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date), pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date), pursuant to paragraph (a)(2) If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment No. 141 of its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Denver, and State of Colorado, on March 19, 2015. FINANCIAL INVESTORS TRUST (Registrant) By: /s/ Edmund J. Burke Edmund J. Burke President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Edmund J. Burke Edmund J. Burke President, Trustee and Chairman March 19, 2015 /s/ John R. Moran, Jr. John R. Moran, Jr.* Trustee March 19, 2015 /s/ Jeremy W. Deems Jeremy W. Deems* Trustee March 19, 2015 /s/ Mary K. Anstine Mary K. Anstine* Trustee March 19, 2015 /s/ Jerry G. Rutledge Jerry G. Rutledge* Trustee March 19, 2015 /s/ Michael “Ross” Shell Michael “Ross” Shell* Trustee March 19, 2015 /s/ Kimberly R. Storms Kimberly R. Storms Treasurer March 19, 2015 * Signature affixed by David T. Buhler pursuant to a power of attorney dated September 11, 2012. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
